Citation Nr: 1806062	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-26 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to service connected post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, to include as due to service connected PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1989 and from May 2004 to September 2004.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In July 2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.


FINDINGS OF FACT

1. It is reasonably shown that the Veteran's currently diagnosed OSA was caused by his service-connected PTSD.

2. It is reasonably shown that the Veteran's currently diagnosed hypertension was caused by his service-connected PTSD.


CONCLUSIONS OF LAW

1. Service connection for OSA, as secondary to service-connected PTSD, is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. Service connection for hypertension, as secondary to service-connected PTSD, is warranted. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d). To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be warranted for a disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a). Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Facts and Analysis

Here, treatment records dated in May 2009 reflect diagnoses of sleep apnea and hypertension, thus satisfying the first element of secondary service connection.
The Veteran is service connected for PTSD. Therefore, the second element of secondary service connection is satisfied.

Finally, the Veteran's private physician, D.V., provided an opinion dated in September 2017. D.V. stated that the Veteran's PTSD "has led to elevated catecholamine and cortisol levels which have caused his insomnia, anxiety, and hypertension as well as weight gain, which are the contributing factors to his obstructive sleep apnea." D.V. stated that there are multiple scholarly journals that support the connection between PTSD and sleep apnea and hypertension. Therefore, the third element of secondary service connection is met.

The Board notes that the Veteran was afforded a VA examination in February 2013. The examiner opined that the Veteran's weight and sleep apnea can contribute to the development of hypertension. The examiner stated that there is currently no recognized causal relationship between the development of hypertension and PTSD. The examiner further stated that to say the Veteran's PTSD caused his hypertension would be mere speculation while disregarding his comorbid conditions. 

The Board finds the September 2017 opinion of D.V. to be more persuasive and probative than the VA examination. D.V. cited to research supporting a connection between PTSD and sleep apnea and hypertension. D.V. also addressed the role of the Veteran's comorbid conditions, as well as his elevated catecholamine and cortisol levels, which the VA examiner did not address. Therefore, the Board affords more probative weight to the 2017 opinion of D.V. and the Veteran is entitled to service connection for sleep apnea and hypertension.









ORDER

1. Entitlement to service connection for obstructive sleep apnea secondary to service connected post-traumatic stress disorder is granted.

2. Entitlement to service connection for hypertension secondary to service connected post-traumatic stress disorder is granted.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


